TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00337-CR




                             Michael Francis Feinen, Appellant

                                              v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
        NO. 34550, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed on Appellant’s Motion

Filed: December 2, 2010

Do Not Publish